DETAILED ACTION
DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 02/20/2020. Claims 1-5 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 02/20/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 5 recites “A computer program product comprising executable program code, wherein the program code carries out the method according to claim 1 when executed by a data processing apparatus.” but fails to recite a required hardware element. During examination, the claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a system that fails to recite a required hardware element covers software per se. 
Software is not a "process", a "machine", a manufacture", or a "composition of matter" as defined in 35 U.S.C. 101. 
Accordingly, the recited "system" is not a "process", a "machine", a "manufacture", or a "composition of matter" as defined in 35 U.S.C 101 and claim 9 fails to recite statutory subject matter as defined in 35 U.S.C 101. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATO et al. (US 20130235169 A1, hereinafter “KATO”).
Regarding claim 1, KATO (Figs. 1-5) discloses a method for operating an assistance system for a vehicle including a sensor device  for determining a direction characteristic value representative of a viewing direction of a driver of the vehicle (the camera 10 receives a control signal based on an operation by the viewer using the input unit 110 such as the switch or the dial, and repeats image capturing at fixed time; KATO at ¶ [0071]), comprising the acts of: 
providing a calibration characteristic value representative of a resting viewing direction of a standard driver (a standard position storage unit configured to obtain and store, as a standard position relating to the position, the position of the inner corner or outer corner of the eye measured by the position obtaining unit, in calibration for determining the standard position; KATO at ¶ [0046]); 
determining at least one initial direction characteristic value and a resting characteristic value representative of a resting viewing direction of the driver on a basis of the at least one initial direction characteristic value (a position obtaining unit configured to measure a position of an inner corner or outer corner of an eye of a viewer with respect to the display; KATO at ¶[0046]); 
determining a transformation characteristic value representative of a transformation between the resting characteristic value and the calibration characteristic value on a basis of the resting characteristic value and the calibration characteristic value (an image processing unit configured to perform, when the position gap is detected by the position gap detecting unit, image processing on the 3D video image to be displayed on the display, to rotated or parallely move the 3D video image according to the detected position gap; KATO at ¶ [0046] and [0048]); and 
correcting subsequently determined direction characteristic values on a basis of the transformation characteristic value (image processing on the 3D video image to be displayed on the display, to rotated or parallely move the 3D video image according to the detected position gap; KATO at ¶ 0046] and [0047]).

Regarding claim 4, KATO, as modified by Lopez discloses the claimed invention substantially as explained above. Further, KATO teaches an assistance system for a vehicle, comprising: a sensor device for determining a direction characteristic value representative of a viewing direction of a driver of the vehicle; and a control unit which is configured to perform the method according to claim 1 (a position obtaining unit configured to measure a position of an inner corner or outer corner of an eye of a viewer with respect to the display; KATO at ¶[0046] and [0047]).

Regarding claim 5, KATO, as modified by Lopez discloses the claimed invention substantially as explained above. Further, KATO teaches a computer program product comprising executable program code, wherein the program code carries out the method according to claim 1 when executed by a data processing apparatus (a program which causes a computer to execute the method of adjusting, or a non-transitory computer readable recording medium such as a CD-ROM or the like on which the program is recorded; KATO at ¶ [0014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al. (US 20130235169 A1, hereinafter “KATO”) in view of Lopez (US 20160085301 A1).
Regarding claim 2, KATO discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the resting characteristic value is determined once in a predefined time window or the resting characteristic value is respectively determined in predefined time windows which are spaced apart. However, Lopez teaches or at least suggests wherein the resting characteristic value is determined once in a predefined time window or the resting characteristic value is respectively determined in predefined time windows which are spaced apart (… The API module 404 may also accept commands from an application to the eye tracking layer (e.g., to start or stop the eye tracking engine, query for specific information, etc.); Lopez at ¶ [0040] and (a HUD on a driver's windshield displays one or more of the speed of the vehicle, the RPM of the engine, and the next turn to take to get to a predetermined destination; Lopez at ¶ [0060] and [0061]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include the resting characteristic value is determined once in a predefined time window, as taught by Lopez in order to help the user to see the information, reduces the visibility of the head-up display, and also reduces the distraction of an user. 

Regarding claim 3, KATO, as modified by Lopez discloses the claimed invention substantially as explained above. Further, Lopez teaches or at least suggests wherein the resting characteristic value is also determined on a basis of one or more of a current speed of the vehicle; a current steering angle and/or a yaw rate of the vehicle; a current deviation of the direction characteristic value from the calibration characteristic value; and a road type currently being traveled on by the vehicle and (… The API module 404 may also accept commands from an application to the eye tracking layer (e.g., to start or stop the eye tracking engine, query for specific information, etc.); Lopez at ¶ [0040] and (a HUD on a driver's windshield displays one or more of the speed of the vehicle, the RPM of the engine, and the next turn to take to get to a predetermined destination; Lopez at ¶ [0060] and [0061]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include the resting characteristic value is also determined on a basis of one or more of: a current speed of the vehicle, as taught by Lopez in order to help the user to see the information, reduces the visibility of the head-up display, and also reduces the distraction of an user. 

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663